Detailed Action
This is the first office action on the merits for US application number 16/225,367.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Anchor Head Species D, of Figs. 3E and 3F, and Anchor Foot Species VI, of Figs. 7A and 7B, in the reply filed on March 2, 2021 is acknowledged, which indicated that claims 1 and 4-20 read on the elected species. Accordingly, claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/02,022, 62/171,118, and 62/107,731, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/02,022, 62/171,118, and 62/107,731 fail to provide adequate support for the binary alloy of claim 13 and the spring member is cut at a medial connector flush with the anchoring head of claim 20.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 13, the specification appears to lack proper antecedent basis for the binary alloy. That is, such does not appear to be described in the specification. Instead, paragraph 13 names a number of potential materials including NiTi alloy, PEEK or beta titanium alloy). Thus, the specification fails to provide proper antecedent basis for the binary alloy of claim 13.
As to claim 20, the specification appears to lack proper antecedent basis for the spring member is cut at a medial connector flush with the anchoring head. That is, such was not originally claimed, is shown, and does not appear to be described in the specification. Instead, paragraphs 16, 44, and 64 appear to simply disclose that the spring member may then be trimmed flush to cut off any protruding material. Thus, the specification fails to provide proper antecedent .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring member is cut at a medial connector flush with the anchoring head of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  ***.
As to claim 20, the spring member is cut at a medial connector flush with the anchoring head appears to be new matter. That is, such was not originally claimed, is shown, and does not appear to be described in the specification. Instead, paragraphs 16, 44, and 64 appear to simply disclose that the spring member may then be trimmed flush to cut off any protruding material. Thus, the spring member is cut at a medial connector flush with the anchoring head of claim 20 constitutes new matter. Examiner suggests cancelling this claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaub et al. (US 4,910,832, hereinafter “Schaub”) in view of Cole et al. (US 2002/0091391, hereinafter “Cole”) and Wells et al. (US 3,875,620, hereinafter “Wells”).
As to claims 1, 4-6, 9, and 11-19, Schaub discloses a device (Figs. 1-3) capable of use for treating an orthopedic injury (e.g. if wrapped around a fractured bone in the manner shown in Fig. 1a), the device comprising: a spring member (see illustration of Figs. 2 and 3, Figs. 2 and 3) comprising a metal (col. 3 lines 36 disclose stainless steel or the like) and having an elongate stretchable structure (Figs. 2 and 3, col. 3 lines 35-37 and 40-49) with two lateral outer extents (see illustration of Fig. 3), the spring member comprising a plurality of beams arranged in pairs (see illustration of Fig. 3), wherein a first beam (see illustration of Fig. 3) and a second beam (see illustration of Fig. 3) of each pair are connected to each other only at the two lateral outer extents (Fig. 3) such that the first beam opposed the second beam (as defined, see illustration of Fig. 3), and wherein each pair of beams is connected to an adjacent pair of beams by only a medial connector (see illustration of Fig. 3) such that gaps (see illustration of Fig. 3) are present at the two lateral outer extents between each pair of beams and the claim 4, Schaub discloses that the proximal anchor is an anchoring head (as defined, see illustration of Fig. 2) and the distal anchor is an anchoring foot (as defined, see illustration of Fig. 2) attached to the spring member (Fig. 2). As to claim 9, Schaub discloses that the plurality of beams are capable of providing between about 2 to about 5 pounds force in use (col. 5 lines 22 use in a vehicle transmission). As to claim 16, Schaub discloses that each pair of opposing beams encloses the aperture such that the spring member comprises only one column of enclosed apertures (Figs. 2 and 3). As to claim 17, Schaub discloses that at least one of the proximal and distal anchors is an anchoring head (as defined, see illustration of Fig. 2) including the tooth (Fig. 2). As to claim 18, Schaub discloses that the tooth comprises a metal selected from stainless steel and a NiTi alloy (col. 3 lines 36 disclose stainless steel). 
Schaub is silent to the spring member comprising a titanium alloy, wherein a tooth of at least one of the proximal and distal anchors is configured for receipt within an aperture defined between the first beam and the second beam of each opposing pair. As to claim 5, Schaub is silent to the spring member is received by the anchoring head. As to claim 6, Schaub is silent to the anchoring foot is substantially rectangular or substantially oval in planform shape and is rotatable from a position at least partially aligned with the spring member to a position transverse to the spring member. As to claim 11, Schaub is silent to the titanium alloy is a beta-titanium alloy. As to claim 12, claim 13, Schaub is silent to the NiTi alloy is a binary alloy. As to claim 14, Schaub is silent to the NiTi alloy is superelastic (SE) at human body temperature. As to claim 15, Schaub is silent to the NiTi alloy exhibits shape memory alloy (SMA) characteristics at human body temperature. As to claim 17, Schaub is silent to the spring member is received by the anchoring head. As to claim 19, Schaub is silent to the anchoring head includes a feed opening for the spring member and the tooth crosses and overhangs the feed opening.
Cole teaches a similar device (Figs. 12A-12E, ¶s 57 and 115) comprising: a spring member (20, ¶55 discloses use of stainless steel, titanium, nitinol, plastic, cobalt-chrome, etc.) having an elongate stretchable structure (Figs. 12A-12E, ¶55), and a proximal anchor (93) and a distal anchor (94 and 30) capable of use for the spring member (Figs. 12A-12E). As to claim 11, Cole teaches that the titanium alloy is a beta-titanium alloy (¶55, as evidenced by Steinemann NPL page 2,689). As to claim 12, Cole teaches that the titanium alloy is a NiTi alloy (¶55). As to claim 13, Cole teaches that the NiTi alloy is a binary alloy (¶55, as evidenced by Es-Souni NPL page 2887). As to claim 14, Cole teaches that the NiTi alloy is superelastic (SE) at human body temperature (¶55). As to claim 15, Cole teaches that the NiTi alloy exhibits shape memory alloy (SMA) characteristics at human body temperature (¶55). As to claim 18, Schaub discloses that the tooth comprises a metal selected from stainless steel and a NiTi alloy (¶55 discloses use of stainless steel or nitinol).
Wells teaches a similar device (Figs. 3-6), the device comprising: a spring member (see illustration of Figs. 4 and 5, col. 3 line 24, col. 4 line 3) having an elongate stretchable structure (Figs. 4 and 5, col. 3 line 24, col. 4 line 3) with two lateral outer claim 5, Wells teaches that the spring member is received by the anchoring head (Figs. 4 and 5, col. 3 lines 56-58 and col. 4 lines 4-9). As to claim 6, Wells teaches that the anchoring foot is substantially rectangular or substantially oval in planform shape (Fig. 4) and is capable of rotating from a position at least partially aligned with the spring member to a position transverse to the spring member (Figs. 4 and 5). As to claim 17, Wells teaches that at least one of the proximal and distal anchors is an anchoring head (as defined, see illustration of Figs. 4 and 5) including the tooth (Fig. 2), and the spring member is received by the anchoring head (Figs. 4 and 5, col. 3 lines 56-58 and col. 4 lines 4-9). As to claim 19, Wells teaches that the anchoring head includes a feed opening (see illustration of Figs. 4 and 5) capable of use for the spring member (Figs. 4 and 5, col. 3 lines 56-58 and col. 4 lines 4-9) and the tooth crosses and overhangs the feed opening (Figs. 4 and 5).



    PNG
    media_image1.png
    321
    1037
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    823
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    771
    1072
    media_image3.png
    Greyscale


claim 20, the combination of Schaub, Cole, and Wells discloses the invention of claim 17 but is silent as to the spring member is cut at a medial connector flush with the anchoring head.
Cole teaches cutting the spring member (¶43) near the anchor (Fig. 12D).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by the combination of Schaub, Cole, and Wells to cut the spring member as taught by Cole in order to remove an excess length of the spring member and thereby avoid interactions of the excess length with surrounding tissue or materials. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by the combination of Schaub, Cole, and Wells to cutting the spring member at a medial connector flush with the anchoring head in order to remove an excess length of the spring member and thereby avoid interactions of the excess length with surrounding tissue or materials in a location that is obvious to try as one of only a few potential cutting locations to yield a predictable result, i.e. for the disclosed structure and interaction of the anchor tooth with the medial connectors (Schaub Fig. 3; Wells Figs. 4 and 5, col. 3 lines 56-58 and col. 4 lines 4-9).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaub, Cole, and Wells in view of Cole et al. (US 2006/0264944, hereinafter “Cole2006”).
As to claim 10, the combination of Schaub, Cole, and Wells discloses the invention of claim 1.

Cole2006 teaches a similar device (Figs. 4-6) comprising: a spring member (43, ¶19 discloses a flexible material of cobalt-chrome, ¶26 discloses that 43 resiliently biases section 52) having an elongate stretchable structure (Figs. 4-6), and a proximal anchor (48) and a distal anchor (35 and 50) capable of use for the spring member (Figs. 4-6), further comprising a sheath (62) capable of receiving the spring member (Figs. 4-6, ¶22).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by the combination of Schaub, Cole, and Wells by adding a sheath as taught by Cole2006 in order to surround the spring member (Cole2006 Figs. 4-6) to protect the apertures between the beams from interacting with external materials and thereby reduce the likelihood of damage to the spring member. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775